United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dale Mackelprang, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1681
Issued: January 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2006 appellant, through her representative, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decisions dated February 9 and July 6, 2006.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed a left shoulder condition as a consequence of her accepted right shoulder injury; and
(2) whether the Office properly denied appellant’s claim for disability compensation for the
period June 10, 1995 through July 22, 2005.
FACTUAL HISTORY
On July 7, 1992 appellant, then a 33-year-old distribution clerk, filed an occupational
disease claim alleging that she developed a right shoulder and neck condition due to factors of
her federal employment. At the time of her injury, appellant was earning $28,584.00 per year

and entitled to both night differential pay and Sunday premium pay. The Office accepted
appellant’s claim for cervical strain and right shoulder strain on September 29, 1992. It
authorized surgery on March 17, 1993. Appellant underwent arthroscopy of the right shoulder
with subacromial decompression and mini-repair of the rotator cuff on March 30, 1993. She
returned to full-time light-duty work on February 3, 1994 on her original duty tour. The Office
granted appellant schedule awards for five percent impairment of her right arm.
In a letter dated February 15, 1994, appellant stated that she was working full time and
requested a rehabilitation position. She accepted a general clerk, modified, position on June 9,
1995 with a salary of $34,105.00 per year. Appellant’s work schedule was from 8:30 a.m.
to 5:00 p.m. and her scheduled days off were Sunday and Monday. In an undated handwritten
note, appellant stated:
“I worked Tour I from 10:00 (p.m.) to 6:30 a.m.. At this point I am willing to
take as volunteer to Tour II work from 8:30 a.m. to 5:00 (p.m.). I was also aware
that there was work available for me in Tour I with my restrictions.”
In a decision dated October 18, 1995, the Office determined that the general clerk,
modified, position fairly and reasonably represented appellant’s wage-earning capacity. It
reduced appellant’s compensation benefits to zero as her actual earnings in this position meet or
exceeded the wages of her date-of-injury position. The Office’s decision did not include any pay
rate calculations.
Appellant filed a recurrence of disability claim on March 10, 2005 alleging that she had
developed a left shoulder condition due to the limited range of motion of her right shoulder. She
stated that she used her left arm for overhead lifting and reaching above the shoulder. Appellant
stopped work on March 10, 2005 and returned to work on March 29, 2005.
On September 5, 2005 appellant submitted a claim for compensation requesting night
differential pay and Sunday premium pay for the period June 10, 1995 through July 22, 2005.
She also submitted a statement in support of this claim, dated September 5, 2005, noting that she
began working in day position on June 10, 1995. Appellant believed this position was
permanent, but the employing establishment recently eliminated the general clerk (modified)
position and returned her to her date-of-injury position. Appellant stated: “The reason I was
again assigned to Tour I job was because the department was under the impression that I was
being paid the night differential and weekend premium, which was not true.” She alleged that
she was ordered by management to write a statement that the change in shifts was voluntary, but
that at the time she felt she had no choice but to accept the sedentary day job due to restrictions
from her right shoulder injury. Appellant requested compensation from the lost night pay
differential and Sunday premium pay.
In a letter dated September 7, 2005, the Office requested additional factual and medical
evidence in support of appellant’s consequential injury claim. Dr. Edward D. Campbell, Jr., a
Board-certified orthopedic surgeon, examined appellant on June 13, 2005 and stated that
appellant had undergone a rotator cuff repair and subacromial decompression. In a note dated
July 20, 2005, Dr. Campbell stated: “At this stage, based on her repetitive motion and the fact
that she had a rotator cuff on the opposite side that was repaired 10 years ago from a similar-type

2

injury, it certainly appears that the rotator cuff tear, based on her history is really job related on
the left.” He continued to recommend light-duty work.
The employing establishment responded to appellant’s allegations regarding her loss pay
on February 7, 2006 and denied that appellant was forced onto the day shift.
By decision dated February 9, 2006, the Office denied appellant’s claim for a
consequential left shoulder injury finding that Dr. Campbell attributed her left shoulder condition
to her job duties rather than as a consequence of the right shoulder injury.1
In a separate decision dated February 9, 2006, the Office denied appellant’s claim for
disability compensation consisting of night differential pay and Sunday premium pay for the
period June 10, 1995 through July 22, 2005 on the grounds that she had failed to submit evidence
establishing that these lost wages were incidental to her accepted right shoulder condition. The
Office stated:
“Since the [employing establishment] had work available in your original work
shift that had ND [night differential] and SP [Sunday premium], but you declined
that work shift and volunteered to work a different work which did not include
ND and SP, this Office finds that the lost wages of ND and SP were not incidental
to your disability or any medical treatment such that you are entitled to wage-loss
compensation.”
The employing establishment submitted a statement dated February 10, 2006 from
Connie McCarthy regarding appellant’s change of work schedule. Ms. McCarthy stated that
appellant requested placement in the rehabilitation program and wanted to work day hours. She
further denied forcing appellant to write a statement that she had volunteered for the day shift
position. Ms. McCarthy included a letter dated June 6, 1995 to appellant’s supervisor, requesting
approval for a transfer of appellant, noting, “[Appellant] is presently assigned to Tour I, but can
no longer case mail.”
Appellant requested reconsideration of the Office’s February 9, 2006 decision on
April 8, 2006. She alleged that she was not offered work on Tour I at the time she took the
rehabilitation position. Appellant alleged that she could not waive her compensation rights and
that her handwritten note was unenforceable. She further noted that she was moved to Tour II
due to her inability to case mail and as such, her loss of night differential pay and Sunday
premium pay was incidental to her disability.
By decision dated July 6, 2006, the Office reopened appellant’s claim for consideration
of the merits and denied modification of its February 9, 2006 decision, finding that appellant had
not established entitlement to additional wage-loss compensation.

1

The Office recommended that appellant file a claim for an occupational disease for this injury.

3

LEGAL PRECEDENT -- ISSUE 1
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.2
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, then a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury.3
A claimant bears the burden of proof to establish her claim for a consequential injury. As
part of this burden, a claimant must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship.4 Causal relationship is a
medical question that can generally be resolved only by rationalized medical opinion evidence.5
Rationalized medical evidence, is evidence which relates a work incident, work injury or factors
of employment to a claimant’s condition, with stated reasons of a physician.6 The opinion of the
physician must be one of reasonable medical certainty and must be supported by medical rational
explaining the nature of the relationship of the diagnosed condition and the specific employment
factors or employment injury.7
ANALYSIS -- ISSUE 1
Appellant alleged that she developed a left shoulder condition as a consequence of her
accepted right shoulder condition. She stated that due to her limitations regarding reaching and
lifting above her shoulder and head with her right arm, she was required to overuse her left
shoulder for such activities. In support of her claim, appellant submitted reports from
Dr. Campbell, a Board-certified orthopedic surgeon, noting that he performed a surgical repair of
appellant’s left shoulder and that appellant was limited to light-duty work as a result of this
surgery. In his July 20, 2005 report, Dr. Campbell opined that as appellant’s right shoulder
condition resulted from her work duties, so did her left shoulder condition. He did not indicate
that appellant’s left shoulder condition was a consequence of her right shoulder injury, but
instead appears to attribute this condition to unnamed but similar job duties which resulted in the
accepted right shoulder condition. Appellant failed to submit any other medical opinion offering
an opinion on the causal relationship between her accepted employment injury to her right
shoulder and her alleged consequential left shoulder injury. As there is no medical evidence
2

Albert F. Ranieri, 55 ECAB 598, 602 (2004); A. Larson, The Law of Workers’ Compensation § 10.01 (2000).

3

Charles W. Downey, 54 ECAB 421, 422-23 (2003).

4

Id.

5

Steven S. Saleh, 55 ECAB 169, 172 (2003).

6

Downey, supra note 3.

7

Id.

4

attributing appellant’s left shoulder condition to her accepted employment injury, she has not met
her burden of proof in establishing a consequential injury and the Office properly denied her
claim.
LEGAL PRECEDENT -- ISSUE 2
A wage-earning capacity decision is a determination that, a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition or that the employee has been
retrained or otherwise vocationally rehabilitated. The burden of proof is on the party attempting
to show a modification of the wage-earning capacity.9
ANALYSIS -- ISSUE 2
Following appellant’s submission of claim for compensation requesting Sunday premium
pay and night differential pay from June 10, 1995 to July 22, 2005, the Office developed the
evidence and determined that the issue presented was whether appellant had lost wages of night
differential pay and Sunday premium pay incidental to her disability or any medical treatment
such that she was entitled to wage-loss compensation. Under the circumstances of the case,
however, the Board finds that the issue presented was whether the October 18, 1995 loss of
wage-earning capacity determination should be modified.
Through the filing of the claim for compensation requesting Sunday premium pay and
night differential pay from June 10, 1995, the date appellant began working in the Tour II
general clerk, modified, position to July 22, 2005, appellant alleged that the original wageearning capacity decision was incorrect as it was based on an incorrect pay rate. It is well
established that either a claimant or the Office may seek to modify a formal loss of wage-earning
capacity determination.10 The Board finds that appellant has requested modification of the
October 18, 1995 loss of wage-earning capacity determination and entitled to a merit decision on
that issue. On remand, the Office should develop the record as necessary and issue a de novo
decision with regard to appellant’s loss of wage-earning capacity.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
developed a left shoulder condition and a consequence of her accepted right shoulder injury. The
8

Katherine T. Kreger, 55 ECAB 633, 634-35 (2004); Sharon C. Clement, 55 ECAB 552, 555-56 (2004).

9

Id.

10

Gary L. Moreland, 54 ECAB 638, 640 (2003).

5

Board further finds that the Office failed to properly address appellant’s request for modification
of the October 18, 1995 wage-earning capacity determination and that the case must be
remanded for additional development and a proper decision on this issue.
ORDER
IT IS HEREBY ORDERED THAT the July 6 and February 9, 2006 decisions
regarding appellant’s claim for compensation are set aside and remanded for further development
consistent with this decision of the Board. The February 9, 2006 decision denying her claim for
a consequential injury is affirmed.
Issued: January 31, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

